In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 18-1095V
                                    Filed: September 26, 2019
                                          UNPUBLISHED


    DAVID CHOI,

                         Petitioner,                          Special Processing Unit (SPU);
    v.                                                        Ruling on Entitlement; Uncontested;
                                                              Table Injury; Influenza (Flu) Vaccine;
    SECRETARY OF HEALTH AND                                   Shoulder Injury Related to Vaccine
    HUMAN SERVICES,                                           Administration (SIRVA)

                        Respondent.


Matthew B. Vianello, Jacobson Press & Fields, Clayton, MO, for petitioner.
Lisa Ann Watts, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On July 26, 2018, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that he suffered a left shoulder injury, which was caused by an
influenza (“flu”) vaccine he received on October 5, 2016. Am. Petition at ¶¶ 1-17.3 The
case was assigned to the Special Processing Unit of the Office of Special Masters.

1The undersigned intends to post this ruling on the United States Court of Federal Claims' website. This
means the ruling will be available to anyone with access to the internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management
and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
3Petitioner’s original petition and affidavit (Ex. 7), refer to the vaccination date as October 9, 2016.
Petitioner filed an amended petition and supplemental affidavit noting that this date was provided in error
having misread the vaccination record. Ex. 8 (Pet’s Supp’l Aff.). The undersigned notes that the date as
       On September 18, 2019, respondent filed his Rule 4(c) report in which he states
that he does not contest that petitioner is entitled to compensation in this case.
Respondent’s Rule 4(c) Report at 1. Specifically, respondent states that “[b]ased on the
Chief Special Master’s fact ruling, and medical record evidence submitted in this case,
DICP will not continue to contest that petitioner suffered SIRVA as defined by the
Vaccine Injury Table.” Id. at 5. Respondent further agrees that “based on the record as
it now stands and subject to his right to appeal the Findings of Fact, respondent does
not dispute that petitioner has satisfied all legal prerequisites for compensation under
the Act.” Id.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                         s/Nora Beth Dorsey
                                         Nora Beth Dorsey
                                         Chief Special Master




written on vaccine recipient line of the vaccination administration record is indeed the number “5” that
could be interpreted alternatively as the number “9.” Ex. 2

                                                     2